[Cite as State v. Evans, 2020-Ohio-4639.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                       PORTAGE COUNTY, OHIO


 STATE OF OHIO,                                   :        OPINION

                   Plaintiff-Appellee,            :
                                                           CASE NO. 2019-P-0070
         - vs -                                   :

 ADAM J. EVANS,                                   :

                   Defendant-Appellant.           :


 Criminal Appeal from the Portage County Court of Common Pleas, Case No. 2012 CR
 0227.

 Judgment: Affirmed.


 Victor V. Vigluicci, Portage County Prosecutor, and Theresa M. Scahill, Assistant
 Prosecutor, 241 South Chestnut Street, Ravenna, Ohio 44266 (For Plaintiff-Appellee).

 Adam Evans, pro se, A761-655, Richland Correctional Institution, 1001 Olivesburg,
 Road, P.O. Box 8107, Mansfield, Ohio 44905 (Defendant-Appellant).



MARY JANE TRAPP, J.

        {¶1}      Appellant, Adam J. Evans (“Mr. Evans”), appeals the Portage County Court

of Common Pleas’ judgment denying his motion to vacate post-release control and all

associated sanctions.

        {¶2}      Mr. Evans raises one assignment of error on appeal, arguing that the trial

court committed plain error when it failed to inform him of the requirements of post-release
control, and more specifically, that the Adult Parole Authority (“APA”) would be the

administering body.

       {¶3}   We find Mr. Evans was adequately informed of the requirements of post-

release control since he entered a written plea of guilty informing him of the requirements,

which specifically mentioned the APA. Moreover, the trial court’s sentencing judgment

entry specifically referenced the appropriate statutory code section, which states that the

APA would be the administering body. Thus, we affirm the judgment of the Portage

County Court of Common Pleas.

                             Substantive and Procedural History

       {¶4}   In the spring of 2012, Mr. Evans was indicted by the grand jury on three

counts: (1) illegal manufacture of drugs, a second-degree felony, in violation of R.C.

2925.04, (2) assembly or possession of chemicals to manufacture a controlled substance,

a third-degree felony, in violation of R.C. 2925.041(A) and (C), and (3) tampering with

evidence, a third-degree felony, in violation of R.C. 2921.12(A)(1) and (B).

       {¶5}   Mr. Evans subsequently entered a written plea of guilty to one count of

illegal manufacture of drugs. The written plea form contained an acknowledgment, which

Mr. Evans checked, that informed him post-release control was mandatory for a period of

three years as part of his sentence and that if he violated the terms and condition of post-

release control, “the Adult Parole Authority could impose a residential sanction that may

include a prison term, which shall not exceed nine months, and the maximum cumulative

prison term for all violations shall not exceed one-half of the stated prison term.”

       {¶6}   On the same day he entered his oral and written plea of guilty, the trial court

sentenced Mr. Evans to a two-year term of imprisonment, suspended his driver’s license




                                             2
for five years, and imposed a $10,000 fine. The sentencing judgment entry contained a

notification that “after release from prison [Mr. Evans] will be supervised under

(mandatory) post release control R.C. 2967.28 for three years and that if [Mr. Evans]

violates the terms of the post release control [Mr. Evans] could receive an additional

prison term not to exceed 50 percent of his original prison term.” Mr. Evans did not

appeal.

       {¶7}    After violating the terms of his post-release control and being returned to

prison by the APA, Mr. Evans filed a motion to vacate post- release control and all

associated sanctions, arguing that he was never properly informed of post-release

control. The court denied his motion to vacate. Several months later, the trial court issued

a nunc pro tunc judgment entry to correct a clerical error in the case caption number.

       {¶8}   Mr. Evans now appeals, raising one assignment of error:

       {¶9}   “The trial court committed plain error when denying appellant’s motion to

vacate post release control because the trial court failed to inform the appellant of the

post release control requirements, whereby violating the appellant’s due process rights

afforded under the Fourteenth Amendment to the Un[it]ed States Constitution, as well as

Article I, Sec. 10 of the Ohio Constitution.”

                                       Standard of Review

       {¶10} Mr. Evans contends the trial court committed plain error by failing to inform

him of the necessary notifications concerning post-release control. More specifically, he

argues that the trial court failed to notify him that the APA would be administering post-

release control.




                                                3
       {¶11} “[A]n appellate court may vacate or modify a felony sentence on appeal only

if it determines by clear and convincing evidence that the record does not support the trial

court's findings under relevant statutes or that the sentence is otherwise contrary to law.”

State v. Marcum, 146 Ohio St. 3d 516, 2016-Ohio-1002, ¶1, applying R.C. 2953.08(G)(2).

       {¶12} Because a trial court has a statutory duty to provide notice of post-release

control at the sentencing hearing, any sentence imposed without proper notification is

contrary to law. State v. Riley, 11th Dist. Portage No. 2018-P-0031, 2019-Ohio-3327,

¶65, citing State v. Grimes, 151 Ohio St. 3d 19, 2017-Ohio-2927, ¶8.

       {¶13} A valid and statutorily-compliant imposition of post-release control requires

the sentencing court to advise the defendant of three things at the sentencing hearing

and in its sentencing entry:        “(1) whether postrelease control is discretionary or

mandatory, (2) the duration of the postrelease-control period, and (3) a statement to the

effect that the Adult Parole Authority (‘APA’) will administer the postrelease control

pursuant to R.C. 2967.28 and that any violation by the offender of the conditions of

postrelease control will subject the offender to the consequences set forth in that statute.”
Id. at ¶66, quoting Grimes at ¶1.

       {¶14} The Supreme Court of Ohio has defined “plain error” in State v. Barnes, 94
Ohio St. 3d 21 (2002), as follows

       {¶15} “Under Crim.R. 52(B), ‘[p]lain errors or defects affecting substantial rights

may be noticed although they were not brought to the attention of the court.’ ‘By its very

terms, the rule places three limitations on a reviewing court’s decision to correct an error

despite the absence of a timely objection at trial. First, there must be an error, i.e., a

deviation from a legal rule. * * * Second, the error must be plain. To be ‘plain’ within the




                                             4
meaning of Crim.R. 52(B), an error must be an ‘obvious’ defect in the trial proceedings.

* * * Third, the error must have affected ‘substantial rights.’ We have interpreted this

aspect of the rule to mean that the trial court's error must have affected the outcome of

the trial. * * *” State v. Schillinger, 11th Dist. Portage No. 2018-P-0014, 2018-Ohio-3966,

¶15-16, appeal not accepted, 154 Ohio St. 3d 1501, 2019-Ohio-345, quoting Barnes at

27.

       {¶16} We note at the outset that Mr. Evans failed to provide a transcript of the

sentencing hearing, and thus we must presume the trial court properly notified Mr. Evans

of post-release control and its requirements during the hearing. “The duty to provide a

transcript for appellate review falls upon the appellant. This is necessarily so because

an appellant bears the burden of showing error by reference to matters in the record. See

State v. Skaggs (1978), 53 Ohio St. 2d 162. This principle is recognized in App.R. 9(B),

which provides, in part, that ‘ * * * the appellant shall in writing order from the reporter a

complete transcript or a transcript of such parts of the proceedings not already on file as

he deems necessary for inclusion in the record * * *.’ When portions of the transcript

necessary for resolution of assigned errors are omitted from the record, the reviewing

court has nothing to pass upon and thus, as to those assigned errors, the court has no

choice but to presume the validity of the lower court’s proceedings, and affirm.” Eastlake

v. Maffitt, 11th Dist. Lake No. 13-006, 1988 WL 64762, *1 (June 17, 1988), quoting Knapp

v. Edwards Laboratories, 61 Ohio St. 2d 197, 199 (1980).

       {¶17} A review of Mr. Evan’s written plea of guilty and the sentencing judgment

entry belies his argument that he was not properly notified of post-release control. Mr.

Evan’s written plea of guilty specifically advised him that post-release control would be




                                              5
administered by the APA. Moreover, the sentencing entry notified him that he would be

supervised under mandatory post-release control pursuant to R.C. 2967.28 for three

years after his release. In Riley, supra, we found a similar statement by the trial court in

its sentencing entry to constitute a sufficient notification under Grimes. Thus, we stated,

“[t]he phrase ‘a statement to the effect’ implies that a specific recitation of the notification

is unnecessary; it further implies that a summary of the notification will suffice to the extent

it would have the effect of notifying a reasonable person of the point at issue. By

referencing the statutory code section, which states that the APA will administer post-

release control, we conclude the court gave a ‘statement to the effect’ that the APA would

be [the] administrative body for post-release control once appellant was released.

Appellant’s argument in this regard is without merit.” Id. at ¶75.

         {¶18} In the case of Mr. Evans, however, he was specifically notified and he

specifically acknowledged that the APA would be administering post-release control in

his written plea of guilty. A “statement to that effect” is also in the trial court’s sentencing

entry.

         {¶19} Finding Mr. Evan’s sole assignment of error to be without merit, we affirm

the judgment of the Portage County Court of Common Pleas.



MATT LYNCH, J., concurs,

THOMAS R. WRIGHT, J., concurs in judgment only.




                                               6